April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            JIMMY DIAZ, Appellant

NO. 14-15-00253-CV                          V.

               A.M. STRINGFELLOW UNIT, ET AL., Appellees
                    ________________________________

       Today the Court heard appellant’s motion to dismiss the appeal from the
interlocutory order signed by the court below on March 20, 2015. Having
considered the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jimmy Diaz.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.